[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               SEPT 24, 2008
                               No. 08-10537                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                   D. C. Docket No. 07-00518-CR-T-27-EAJ

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

FELICIA Y. SHERROD,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                             (September 24, 2008)

Before MARCUS, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Felicia Sherrod appeals the revocation of her probation. 18 U.S.C.
§ 3565(a). Sherrod argues that there was insufficient evidence to establish that she

constructively possessed a firearm. We affirm.

      We review a revocation of probation for abuse of discretion. United States

v. Penn, 721 F.2d 762, 766 (11th Cir. 1983). The evidence presented must

establish by a preponderance of the evidence, 18 U.S.C. § 3583(e), “‘that the

conduct of the probationer has not been as good as required by the conditions of

probation . . . .’” Penn, 721 F.3d at 766 (quoting United States v. Rice, 671 F.2d
455, 458 (11th Cir. 1982)). We accord great deference to a credibility

determination made by the district court. United States v. Copeland, 20 F.3d 412,

413 (11th Cir. 1994).

      The district court did not abuse its discretion by revoking Sherrod’s

probation. Sherrod told law enforcement that she lived in the bedroom where the

gun was discovered and had lost the key to the safe that contained the gun.

Although Sherrod’s mother professed ownership of the gun, her story about the

sale conflicted with state handgun laws, and her description of the weapon, the

safe, and its contents was inconsistent with the testimonies of the officers who

searched Sherrod’s residence.

      AFFIRMED.




                                          2